DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-7 and 10-12 are examined herein.

Election/Restrictions
Applicant's election with traverse of the species carrot puree of claim 6 in the reply if 11/09/2022 is acknowledged. Therefore, claims 8-9 are withdrawn from further consideration because they are drawn to a nonelected Species, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on 11/09/2022.  The traversal is on the ground(s) that: there is no undue burden on the Examiner. Furthermore, there is no prohibition against claiming a reasonable number of species. 37 C.F.R. §1.141(a). In this case, there are only three species. The Office has not shown how the number of species (3), such as designated by the Office, is unreasonable. Accordingly, the election of species requirement is believed to be improper, and it should be withdrawn. 
This is not found persuasive because, as noted in the Restriction Requirement, of 10/25/2022, the species are independent/distinct because there would be a serious search and examination burden if restriction were not required, including:  The species are shown to belong to separate classifications (carrot: A23L 19/10; pumpkin: 23L 13/426; mango: A23L 21/18; which illustrates separate status in the art; and a divergent field of search since, because there would be a serious search and examination burden if restriction were not required because search strategy for distinct ingredients varies because their distinct limitations require the searching of separate terms, concepts, and technologies; and grounds for allowance vary between distinct products, which means the examination practice regarding reasons for considering allowance is distinct for such distinct groups.
As for only three species being claimed, when looking at the base claim it is clear that they are open to any species of fruits and vegetables, as shown in at least claims 1, 4 and 6.  It is only when the amount of said species are claimed to be so broad that the upper limit encompasses the use of a single fruit or vegetable which result in such limited compositions that the search strategy and grounds for Allowance are so distinct that they are not obvious variants, absent a persuasive argument that they are obvious variants.
The requirement is still deemed proper and is therefore made FINAL.







Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
No evidence is provided that Lactobacillus casei  NCU215 with a preservation number (deposition number) of CGMCC No. 18702, the claimed biological materials are: (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.


Further, Yurkov provides evidence that the nomenclature in in this case is not proper because it does not indicate the type of preservation used by the CGMCC for storage (See col. 2 on page 15).
Yurkov: Nomenclatural issues concerning cultured yeasts and other fungi: why it is important to avoid unneeded name changes; Yurkov et al. IMA Fungus (2021) 12:18; https://doi.org/10.1186/s43008-021-00067-x


Also, in claim 1 it is recited that: “the probiotic fermented fruit puree or the probiotic fermented vegetable puree has a isoleucine and leucine content of 0 mg/g”, “wherein the probiotic fermented fruit puree or the probiotic fermented vegetable puree comprises a significantly reduced amount of isoleucine and leucine compared to the unfermented fruit puree or unfermented vegetable puree”.
In claim 10, it is recited, that: “the probiotic fermented fruit puree or the probiotic fermented vegetable puree comprises a significantly reduced amount of isoleucine and leucine compared to the unfermented fruit puree or unfermented vegetable puree”.
In claim 11, it is recited, that: “the probiotic fermented fruit puree or the probiotic fermented vegetable puree comprises a significantly increased amount of threonine, glycine and lysine compared to the unfermented fruit puree or unfermented vegetable puree”. 
In claim 12, it is recited, that: In claim 1, it is recited, that: “the probiotic fermented fruit puree or the probiotic fermented vegetable puree comprise a significantly increased amount of threonine, glycine and lysine compared to the unfermented fruit puree or unfermented vegetable puree”.


When turning toward the pending Disclosure for support, the subject matter regarding the amounts of the specifically claimed amino acids of claims 1 and 10-12, discussed above, when in a producing a probiotic fermented composition comprising any type or amount of probiotic fermented fruit or vegetable purees, is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As for claim 1, nothing is disclosed that indicates the inventor(s), at the time the application was filed, had possession of a probiotic fermented composition, comprising any type or amount of probiotic fermented fruit or vegetable purees with zero amounts of isoleucine and leucine.
As for claims 10-12, regarding the claim of the amounts of specific type of amino acids having significance: When turning toward the pending Disclosure for support, the subject matter of significantly changing an amount of: isoleucine, leucine, threonine, glycine and lysine, when producing a probiotic fermented composition, comprising any type or amount of probiotic fermented fruit or vegetable purees, is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


No discussion toward a change or even a significant change in amounts of specific amino acids is discussed in the pending Specification.  
The everyday meaning of significant, means something is important or notable.  When scientists say something is significant, it means there is a result in the population as observed in a large sample size. When journalists report something is significant, they mean big and important. Evidence of such is related to a strong relationship with a statistical p value.  On association and causation, when a change is noted and two values are correlated it does mean that one causes the other, it means there is a linear relationship between the two variable. Correlation does not imply causation. 
In this case, two tables are presented on the change in amino acid content. Table 1 shows a composition comprising 85 parts mango puree and Table 2 a shows a composition comprising 82 parts of pumpkin puree.  Each Table presents a single data point for an amount of specific amino acids before and after fermentation, wherein fermentation is by use of four different types of Lactobacillus casei.  
No sampling is provided that stems from a pool of data, therefore the pending specification does not described a change in amount of specific types of amino acids after a fruit/vegetable puree product is fermented in such a way as to reasonably convey to one skilled in the relevant art that the inventors, that at the time the application was filed, they had possession of the claimed significance, in a common, scientific or journalistic manner, regarding the amount of the specific amino acids claimed.
See: Nic: Important statistical concepts: significance, strength, association, causation and other important statistical concepts; published online at least by 2/05/2020 at:  https://web.archive.org/web/20200205034159/https://creativemaths.net/blog/significance/

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 7, 10 and 12 recites the unit “mass parts” which makes the claims unclear because the claims are lacking scope for the total amount of parts.  

Claim 4 recites, inoculating the probiotic according to a proportion of 103-109 cfu/mL, however no nexus is made between the sterilized puree and the probiotic, which makes the claim unclear. Similarly, the step of fermenting is unclear.
Further, the cleaning step does not create antecedence with the selected fruit or vegetable; the producing step does not create antecedence with the cleaned fruit or vegetable; and the sterilizing step does not create antecedence with the sterilized puree.


Claim 7 recites: “80-99.8 mass parts of carrot puree” and “0-19.8 mass parts of syrup or sugar substitute”; and “103-109 cfu/mL of the probiotic”, which is unclear if these ingredients are toward the: 80-99.8 mass parts of fruit puree or vegetable puree and  0-19.8 mass parts of syrup or sugar substitute of claim 1, another portion or something else.

Claims 10-12 require amounts of specific type of amino acids having significance, however, in this instance the term “significantly” is a relative term which renders the claim indefinite because the term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the significance required of the claims. 
Nothing in the disclosure indicates data stemming from a pool of data, therefore it is unclear if the term is toward a common, scientific or journalistic manner, regarding the amount of the specific amino acids claimed.








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 requires particulars of claim 1, its base claim, including:
0-19.8 mass parts of syrup or sugar substitute; and 
103-109 cfu/mL of the Lactobacillus casei NCU215 having a preservation number of CGMCC No. 18702 and a 16SrRNA sequence of SEO ID NO:1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suying.
Suying: CN 107080209 A; PUBLICATION DATE: 22-Aug-2017

With regard to the prior art, the term/phrase "mass parts" encompasses an amount.
With regard to the prior art, the term/phrase "Lactobacillus casei NCU215 having a preservation number of CGMCC No. 18702 and a 16SrRNA sequence of SEO ID NO:1" encompasses Lactobacillus casei.

Independent claims 1, 10 and 12
Suying teaches it is known to make a fermented fruit and vegetable pulp jam product (see the top of page 2), a probiotic fermented composition.





Probiotic fermented fruit or vegetable puree 
Suying teaches the jam, is made by making a slurry, comprising:
50 to 99.8 % fruit and vegetable pulp, which encompasses the claim of 80-99.8 parts of fruit and vegetable puree; and
0 to 49.8 % syrup or sugar, which encompasses the claim of 0-19.8 parts of syrup or sugar substitute; then, 
sterilizing and cooling the jam, then inoculating it with live lactobacillus lactic acid bacteria, fermenting for 6 to 69 hours to improve the flavor, mouthfeel and to increase the amino acid content therein (see the last para. of pg. 2).
Therefore, Suying provides the use of a probiotic fermented fruit puree or a probiotic fermented vegetable puree, as claimed.

Probiotic
Suying teaches the use of the specifically claimed type of lactobacillus, lactobacillus casei (see top of page 8), as claimed. Therefore, Suying provides the use of the probiotic, Lactobacillus casei, as claimed.
Further, Suying’s teaching of the use of lactobacillus casei, as discussed above, encompasses the probiotic claimed: Lactobacillus casei NCU215 with a preservation number of CGMCC No. 18702 because in this specific case the various permutations of types of the claimed probiotic in the generic are so small (Lactobacillus casei, Lactobacillus paracasei, and Lactobacillus rhamnosus) and phenotypically and genotypically closely related, that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.
Therefore, absent a showing of criticality, it would have been obvious to one of skill in the art, at the time of filing the invention to modify the method of using Lactobacillus casei probiotics, as the modified teaching above, to include the specifically claimed type, Lactobacillus casei NCU215 with a preservation number of CGMCC No. 18702, because in this specific case the various permutations of types in the generic are so small that the teaching is as comprehensive and fully as if it had written the name of each permutation. See, MPEP 2144.08.II.4

Product by process limitations
Note: Suying discusses that after the fermentation process, the pH is adjusted to from 2.5 to 5.0 wherein fermentation is terminated.  Therefore the bacteria used for fermentation is live/active.  The intermediate product, prior to pH adjust comprises live/active bacteria, and after the pH adjustment, the bacteria in the final composition is no longer active to ferment.




The independent claims require wherein the probiotic fermented fruit puree or the probiotic fermented vegetable puree is prepared by fermenting a mixture of raw materials with the probiotic, wherein the mixture of raw materials comprises: 80-99.8 mass parts of fruit puree or vegetable puree; and 0-19.8 mass parts of syrup or sugar substitute, however, therefore determination of patentability is based solely on the claimed product itself and does not depend on its method of production. 
In this case, since the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
When determining what this means, in light of the specification, it is noted that the fruit and vegetables are sterilized before being inoculated with bacteria (p. 0010-0013 of the pending specification), therefore since Suying teaches a similar method, as the process claimed, and the product made is expected to be similar to that claimed.
Further, Suying’s amount of fruit/vegetables and syrup or sugar, as discussed above, encompass the claim of 80-99.8 parts of fruit and vegetable puree, and 0-19.8 parts of syrup or sugar substitute.






Amino acids in the probiotic fermented fruit or vegetable puree 
As for the types and amounts of amino acids in the composition claimed, when looking in light of the Specification, nothing denotes these to be added ingredients, therefore since Suying provides a similar method of fermenting similar foods with similar probiotics, it would be reasonable to expect that said products would have similar nutritional contents, including:
no isoleucine and no leucine, as in claim 1;
reduced amounts of isoleucine and leucine, as in claim 10; and   
increased amount of threonine, glycine and lysine, as in claims 11-12.

Claim 10 also requires wherein the probiotic fermented fruit puree or the probiotic fermented vegetable puree comprises a significantly reduced amount of isoleucine and leucine compared to the unfermented fruit puree or unfermented vegetable puree.  The teaching above shows there is no isoleucine and no leucine in the probiotic fermented fruit or vegetable puree,, therefore since the composition is fermented with the specifically claimed type of probiotic, it would be reasonable to expect that when compared to an unfermented fruit or vegetable puree, a significantly reduced amount of isoleucine and leucine would occur.





Claims 11 and 12 also requires wherein the probiotic fermented fruit puree or the probiotic fermented vegetable puree comprise a significantly increased amount of threonine, glycine and lysine compared to the unfermented fruit puree or unfermented vegetable puree.  The teaching above shows an amount of threonine, glycine and lysine in the probiotic fermented fruit or vegetable puree, therefore since the composition is fermented with the specifically claimed type of probiotic, it would be reasonable to expect that a similar result would occur, including as compared to an unfermented fruit or vegetable puree, the amount of threonine, glycine and lysine of the product disclosed above would be a significantly increased amount, as claimed.

Properties
As for the composition having the property of being probiotic, since similar ingredients were used to make a product, including a lactobacillus casei (i.e. probiotic) using similar methods, it would be reasonable for one in the art to expect that said product has similar properties, including being probiotic.

As for claim 2, Suying teaches it is known to use sodium iso-ascorbate or vitamin C (see top of page 8), as claimed.

As for claim 3, Suying teaches the use of white granulated sugar, glucose, starch syrup (5th para. from the bottom of pg. 4), as claimed.


As for claim 4, Suying teaches the fruit and vegetable are sterilized and cooled, then inoculated with 103-109 cfu/mL lactic acid bacteria, fermenting at 25-45°C, a pH value of 2.5-5.0 being a fermentation endpoint (see the last para. of pg. 2).  
Absent a showing of criticality, it would be obvious to expect that since a similar process steps of the fermentation of similar foods, using encompassing process controls, encompassing amounts/types of probiotics, and encompassing pH ranges would result in a similar product as that claimed.

As for claim 6, Suying teaches the use of berries, kernel fruits, root vegetables and fruit vegetables (see 8th para. from bottom of pg. 4).   

As for claim 7, Suying teaches the use of root vegetables (*see 8th para. from bottom of pg. 4), and carrots are one of the most well-known and nutritious root vegetables.  There one in the art would envisage the use of carrots for making a probiotic fermented composition when looking toward the claims in view of Suying.
In any case, Suying specifically recites the use of carrots in the composition made (see starting at the 3rd para. of the “Prepared in the product by following methods” section on page 4).





Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application Nos. 16/833642, as applied in the Office Action of 1/20/2022, which is incorporated herein. 
Claim 1 of ‘642 provides a probiotic fermented composition comprising: a probiotic fermented fruit puree or a probiotic fermented vegetable puree; and (2) a probiotic; Lactobacillus casei NCU215 [[with]] having a preservation number of CGMCC No. 18702 and a 16SrRNA sequence of SEO ID NO:1; wherein the probiotic fermented fruit puree or the probiotic fermented vegetable puree is prepared similarly; wherein the probiotic fermented fruit puree or the probiotic fermented vegetable puree has a isoleucine and leucine content of 0 mg/g.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Link teaches that carrots are one of the most well-known and nutritious root vegetables there are, which makes obvious that the use of carrots as a rood vegetable.  See: Link: The 13 Healthiest Root Vegetables, published online at least by 12/06/2018 at: https://web.archive.org/web/20181206113212/https://www.healthline.com/nutrition/root-vegetables#section9

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793